 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAUL ARELLANO,                                     Case No.: 3:20-cv-0228-LAB-RBM
     CDCR #AH-1995,
12
                                       Plaintiff,       ORDER:
13
     JONES; SIHOTANG; DR. MARTIN;                       1) GRANTING MOTION TO
14   SANTILLAN; CDCR,                                   PROCEED IN FORMA PAUPERIS
15                                  Defendants.         [Doc. No. 2]
16
                                                        AND
17
                                                        2) DISMISSING CLAIMS AND
18
                                                        DEFENDANTS FOR FAILING TO
19                                                      STATE A CLAIM PURSUANT TO 28
                                                        U.S.C. § 1915(e)(2) AND 28 U.S.C.
20
                                                        § 1915A(b)
21
22
23         Raul Arellano (“Plaintiff”), currently incarcerated at the Richard J. Donovan
24   Correctional Facility (“RJD”) located in San Diego, California, and proceeding pro se,
25   filed a civil rights complaint (“Compl.”) pursuant to 42 U.S.C. § 1983. See Doc. No. 1.
26   In addition, Plaintiff has submitted a Motion to Proceed In Forma Pauperis (“IFP”)
27   pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2.
28   ///
                                                    1
 1   I.     Plaintiff’s Motion to Proceed IFP
 2          All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
 8   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
 9   Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d
10   1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed.
11   See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.
12   2002).
13          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
14   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
15   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
16   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
17   trust account statement, the Court assesses an initial payment of 20% of (a) the average
18   monthly deposits in the account for the past six months, or (b) the average monthly
19   balance in the account for the past six months, whichever is greater, unless the prisoner
20   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
21   custody of the prisoner then collects subsequent payments, assessed at 20% of the
22   preceding month’s income, in any month in which his account exceeds $10, and forwards
23
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
 1   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 2   Bruce, 136 S. Ct. at 629.
 3         In support of his IFP Motion, Plaintiff has submitted a prison certificate authorized
 4   by an RJD accounting officer. See Doc. No. 3 at 1; 28 U.S.C. § 1915(a)(2); S.D. CAL.
 5   CIVLR 3.2; Andrews, 398 F.3d at 1119. This certificate attests that Plaintiff carried an
 6   average monthly balance of $3.89 and had average monthly deposits of $3.34 to his
 7   account over the 6-month period immediately preceding the filing of his Motion. At the
 8   time of filing, Plaintiff had only an available balance of $0.05. See Doc. No. 3 at 1. Thus,
 9   the Court GRANTS Plaintiff’s Motion to Proceed IFP (Doc. No. 2) and assesses his
10   initial partial filing fee to be $0.78 pursuant to 28 U.S.C. § 1915(b)(1).
11         However, the Court will direct the Secretary of the CDCR, or his designee, to
12   collect this initial fee only if sufficient funds are available in Plaintiff’s account at the
13   time this Order is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event
14   shall a prisoner be prohibited from bringing a civil action or appealing a civil action or
15   criminal judgment for the reason that the prisoner has no assets and no means by which to
16   pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850
17   (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a
18   prisoner’s IFP case based solely on a “failure to pay ... due to the lack of funds available
19   to him when payment is ordered.”). The remaining balance of the $350 total fee owed in
20   this case must be collected by the agency having custody of the prisoner and forwarded to
21   the Clerk of the Court pursuant to 28 U.S.C. § 1915(b)(2).
22   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
23         A.     Standard of Review
24         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
25   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
26   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
27   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
28
                                                     3
 1   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 2   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
 3   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
 4   the targets of frivolous or malicious suits need not bear the expense of responding.’”
 5   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 6   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 7         “The standard for determining whether a plaintiff has failed to state a claim upon
 8   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 9   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
10   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
11   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
12   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
13   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
14   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
15   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
16         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
17   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
18   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
19   relief [is] ... a context-specific task that requires the reviewing court to draw on its
20   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
21   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
22   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
23   (9th Cir. 2009).
24         B.     Plaintiff’s Allegations
25         In January of 2016, Plaintiff began a medication called Depakote to treat his
26   seizures, as well as a “neuropathy medication Gabapentin.” (Compl. at 4.) Plaintiff
27   claims this combination of medications was effective in treating his seizures and
28
                                                     4
 1   “neuropathy pain.” (Id.) Plaintiff claims that “all his bad symptoms” began to appear
 2   when Doctor Guldseth 2 reduced Plaintiff’s Gabapentin. (See id.)
 3            On June 5, 2019, Plaintiff went “into emergency status” and was seen by Dr.
 4   Martin. (Id.) Plaintiff informed Dr. Martin that he “had a seizure and fell.” (Id.) He
 5   further informed Dr. Martin that he suffers from back and neck pain that “feels like snake
 6   bites” and his “pain is a level 10.” (Id.)
 7            Plaintiff also alleges that he informed Dr. Martin that his “pain is interfering with
 8   breathing, causing shortness of breath, night sweats depriving [him] of sleep,” weakness
 9   in his legs, and a “burning sensation.” (Id.) However, Plaintiff claims Dr. Martin called
10   him a “liar.” (Id.) Plaintiff alleges Dr. Martin “forcefully twisted” his neck “left and
11   right” even after he had informed Dr. Martin that he could not move his neck due to pain.
12   (Id.) Plaintiff told Dr. Martin to “stop because it was painful.” (Id.) Plaintiff claims Dr.
13   Martin called him a “Mexican prisoner and a drug addict just like all the other ones.”
14   (Id.) He further purportedly told Plaintiff that “all [Plaintiff] wants is drugs.” (Id.)
15            Plaintiff later viewed his medical report on August 15, 2019 and noted that Dr.
16   Martin “omitted everything [Plaintiff] told him that [he] was suffering from.” (Id. at 5.)
17   Plaintiff claims Dr. Martin “lied so he [could] justify why he sent [Plaintiff] back home
18   without treatment.” (Id.) When Plaintiff later saw his personal physician, he was told by
19   this doctor that “he saw nothing that would cause concern” based on “Dr. Martin’s
20   report.” (Id.) Plaintiff claims this caused his personal physician to not give him “proper
21   medication,” as well as “inject[ing] the word malingering in his medical file.” (Id.)
22            Plaintiff claims that Dr. Martin’s failure to treat him caused him to suffer seizures
23   which led to “falls and extreme pain.” (Id.)
24            On June 11, 2019 Plaintiff went to the “medical office” and told Nurse Jones that
25   he had recently been taken off his “seizure and neuropathy pain medication.” (Id. at 7.)
26
27
     2
28       Dr. Guldseth is not a named Defendant.
                                                     5
 1   Plaintiff further informed Jones that he recently had a seizure which led to “increase[ed]
 2   pain” at Plaintiff’s “previous injury spots.” (Id.) He also indicated that the seizures
 3   caused him to “fall backward” which led to more “nerve damage.” (Id.) Plaintiff claims
 4   he told Jones that he had pain “severe enough similar to snake bites, need poking” and he
 5   was suffering from chest pain. (Id.)
 6            Plaintiff told Jones he needed to “go to TTA so [he] can see a doctor and get
 7   proper treatment for [his] symptoms.” (Id.) However, Plaintiff’s request was denied, and
 8   he was “sent back” to his cell. (Id.) “Hours after their denial,” Plaintiff had a seizure.
 9   (Id.)
10            On June 26, 2019, Plaintiff told Jones that he woke up to a seizure “in intense
11   pain” in his chest. (Id.) Plaintiff claims he described his chest pain to Jones as feeling
12   like “broken rib stabbing” the area of his chest near his heart. (Id.) He also told Jones
13   that Dr. Guldseth had previously told him to go to the “TTA to get a prolactin blood
14   drawn right after a seizure.” (Id.) However, Plaintiff alleges Jones “interfere[ed] and
15   denied [him] access to medical attention.” (Id.) Plaintiff claims Jones told him to go
16   back to his cell or “otherwise get a disciplinary action.” (Id.)
17            On July 14, 2019, Plaintiff “went to window of pill line.” (Id. at 9.) Plaintiff told
18   LVN Santillan that his chest pain was “so severe that it was interfering with [his]
19   breathing.” (Id.) Plaintiff further informed Santillan that he needed “immediate medical
20   care” and requested to see a doctor to get “proper course of treatment for symptoms.”
21   (Id.) However, Santillan purportedly told Plaintiff that he was “bullshitting” and to “go
22   away from his window.” (Id.) Plaintiff went to Officer Plaza 3 to seek medical attention
23   but Santillan told Officer Plaza that Plaintiff was “bullshitting” and did not require
24   medical attention. (Id.) Officer Plaza told Plaintiff to go back to his cell because
25
26
27
     3
28       Officer Plaza is not a named Defendant.
                                                     6
 1   “medical would not help [him]” and he could do nothing other than to send Plaintiff
 2   “back to [his] cell or get a disciplinary action.” (Id.)
 3         C.     Personal Causation
 4         As an initial matter, the Court finds that Plaintiff has failed to state a claim against
 5   Defendant Sihotang. There are no specific factual allegations as to this Defendant in the
 6   body of the Complaint.
 7          “Because vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must
 8   plead that each government-official defendant, through the official’s own individual
 9   actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); see
10   also Jones v. Community Redevelopment Agency of City of Los Angeles, 733 F.2d 646,
11   649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least me degree of
12   particularity overt acts which defendants engaged in” in order to state a claim). Thus, in
13   order to avoid the respondeat superior bar, Plaintiff must include sufficient “factual
14   content that allows the court to draw the reasonable inference that the defendant is liable
15   for the misconduct alleged,” Iqbal, 556 U.S. at 678, including personal acts by each
16   individual defendant which show a direct causal connection to a violation of specific
17   constitutional rights. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); Crowley v.
18   Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (supervisor may be held liable under
19   Section 1983 only if there is “a sufficient causal connection between the supervisor’s
20   wrongful conduct and the constitutional violation”) (citations and internal quotation
21   marks omitted).
22         Plaintiff’s Complaint sets forth no facts which might be liberally construed to
23   support any individualized constitutional claim against Defendant Sihotang. Therefore,
24   the Court finds sua sponte dismissal of Defendant Sihotang is required pursuant to 28
25   U.S.C. § 1915(e)(2) and § 1915A(b). See Lopez, 203 F.3d at 1126–27; Wilhelm, 680 F.3d
26   at 1121.
27   ///
28
                                                    7
 1   ///
 2         D.     CDCR
 3         Second, to the extent Plaintiff wishes to impose liability on state departments or
 4   agencies like the CDCR, it is immune from suit under the Eleventh Amendment. See 28
 5   U.S.C. § 1915(e)(2)(B)(iii); § 1915A(b)(2); Will v. Michigan Dep’t of State Police, 491
 6   U.S. 58, 66 (1989); Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per
 7   curiam) (holding that prisoner’s Eighth Amendment claims against CDCR for damages
 8   and injunctive relief were barred by Eleventh Amendment immunity); Pennhurst State
 9   Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (Eleventh Amendment immunity
10   extends to state agencies); see also Cooksey v. California Corr. Health Care Servs., No.
11   2:16-CV-1282-JAM-EFB P, 2017 WL 1495164, at *3 (E.D. Cal. Apr. 26, 2017)
12   (dismissing claims alleged against Defendant CDCR sua sponte pursuant to 28 U.S.C.
13   § 1915A as barred by the Eleventh Amendment).
14         For these reasons, the Court dismisses Defendant CDCR as a party to this action
15   sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b); Lopez, 203
16   F.3d at 1126-27; Wilhelm, 680 F.3d at 1121.
17         E.     Eighth Amendment claims
18         Finally, as to Plaintiff’s allegations against Jones, Martin, and Santillan, however,
19   the Court finds his Complaint contains plausible Eighth Amendment inadequate medical
20   care claims sufficient to survive the “low threshold” set to withstand the sua sponte
21   screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at
22   1123; Iqbal, 556 U.S. at 678; Farmer v. Brennan, 511 U.S. 825, 837 (1994) (failure to
23   protect claims under the Eighth Amendment require a showing that “the official [knew]
24   of and disregard[ed] an excessive risk to inmate health or safety.”); Jett v. Penner, 439
25   F.3d 1091, 1096 (9th Cir. 2006) (to maintain an Eighth Amendment claim based on
26   medical care in prison, a prisoner must show deliberate indifference to his serious
27   medical needs) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)) (quotation marks
28
                                                  8
 1   omitted).
 2   ///
 3          F.     Leave to Amend
 4          Because the Court has determined that some of Plaintiff’s claims survive the sua
 5   sponte screening process, the Court will give Plaintiff the opportunity to either: (1)
 6   notify the Court of the intent to proceed with his Eighth Amendment claims against
 7   Jones, Martin, and Santillan; or (2) file an amended pleading correcting all the
 8   deficiencies of pleading identified by the Court in this Order. Plaintiff must choose one
 9   of these options within forty-five (45) days from the date this Order is filed. If Plaintiff
10   chooses to proceed as to his claims against Jones, Martin, and Santillan only, the Court
11   will issue an Order directing the U.S. Marshal to effect service of his Complaint on
12   Defendants Jones, Martin, and Santillan and dismiss the remaining claims and
13   defendants.
14   III.   Conclusion and Orders
15          For the reasons explained, the Court:
16          1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
17   (Doc. No. 2).
18          2.     ORDERS the Secretary of the CDCR, or his designee, to collect from
19   Plaintiff’s trust account the $0.78 initial filing fee assessed, if those funds are available at
20   the time this Order is executed, and forward whatever balance remains of the full $350
21   owed in monthly payments in an amount equal to twenty percent (20%) of the preceding
22   month’s income to the Clerk of the Court each time the amount in Plaintiff’s account
23   exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE
24   CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS
25   ACTION.
26          3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
27   Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
28
                                                    9
 1         4.     The Court DISMISSES all claims against Defendants Sihotang and CDCR
 2   for failing to state a claim and for seeking money damages against immune defendants
 3   pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b).
 4         5.     The Court GRANTS Plaintiff forty-five (45) days leave from the date of this
 5   Order in which to either: (1) Notify the Court of the intention to proceed with the claims
 6   against Jones, Martin, and Santillan only; or (2) File an Amended Complaint which cures
 7   all the deficiencies of pleading noted. Plaintiff’s Amended Complaint must be complete
 8   in itself without reference to his original pleading. Defendants not named and any claims
 9   not re-alleged in the Amended Complaint will be considered waived. See S.D. CAL.
10   CIVLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546
11   (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey, 693 F.3d at
12   928 (noting that claims dismissed with leave to amend which are not re-alleged in an
13   amended pleading may be “considered waived if not repled.”).
14         IT IS SO ORDERED.
15
16   Dated: March 30, 2020
17                                              Hon. Larry Alan Burns, Chief Judge
                                                United States District Court
18
19
20
21
22
23
24
25
26
27
28
                                                 10
